 1

 2                                                        THE HONORABLE JAMES L. ROBART

 3
                           UNITED STATES DISTRICT COURT
 4                        WESTERN DISTRICT OF WASHINGTON
                                 SEATTLE DIVISION
 5
          SECURITIES AND EXCHANGE
 6        COMMISSION,                                         Case No. 2:17-cv-00405-JLR
 7                       Plaintiff,
                                                              STIPULATION AND
 8               v.                                           PROPOSED ORDER
 9        ANDY CHIN FONG CHEN AND AERO
          SPACE PORT INTERNATIONAL GROUP,
10        INC.
11                       Defendants, and
12        NORTH AMERICAN FOREIGN TRADE
          ZONE INDUSTRIES, LLC; WASHINGTON
13        ECONOMIC DEVELOPMENT CAPITAL,
          LLC; WASHINGTON ECONOMIC
14        DEVELOPMENT CAPITAL II, LLC;JoVF,
          INC.; MOSES LAKE 96000 BUILDING LLC;
15        SUN BASIN ORCHARDS, LLC; JOHN
          CHEN; TOM CHEN; BOBBY CHEN; and
16        HEIDI CHEN,
17        Relief Defendants.

18
                The parties, the Securities and Exchange Commission ("SEC") and Andy Chin
19
        Fong Chen and Aero Space Port International Group, Inc. (the "Defendants"), submit this
20
        STIPULATION AND PROPOSED ORDER. The parties have conferred about the best
21
        way to proceed in this matter.
22
                1.      The parties request that the Court's Order setting an evidentiary hearing
23
        in this matter for March 23, 2020 be continued pending further developments with
24
        respect to the matters set forth in the parties' joint letter to the Court of March 13, 2020.
25
                2.     The parties request that they be allowed to update the Court on these
26
        developments with a Joint Status Report on April 17, 2020.
27

28
     STIPULATION AND PROPOSED ORDER                   1            SEC v. Chen et al., l 7-cv-0405 (WDNY)(JLR)
 1      Dated: March 13, 2020                             Respectfully submitted,

 2
 3                  By: Is John D. Worland Jr.                    Isl Frank R. Siderius
                        JOHN D. WORLAND, JR.*                    FRANK R. SIDERIUS,
 4                      DAVID MENDEL*                            WSBA#7759
                        GREGORY N. MILLER*
 5                      (*Conditionally Admitted
                                                                 SIDERIUS, LONERGAN &
                        Pursuant to Local Rule 83.1))
 6                      worlandj@sec.gov                         MARTIN,LLP

 7                                                               Attorneys for Defendants and Relief
                                                                 Defendants
 8                  Attorneys for Plaintiff
 9                                                               500 Union Street, Suite 84 7
                    SECURITIES AND
                                                                 Seattle, WA 98101
                    EXCHANGE COMMISSION
10                  100 F Street NE                              206.624.2800 work
                    WASHINGTON, DC 20549                         franks@sidlon.com
11                  Telephone: (202) 551-4418                    www.sidlon.com
12

13

14                                           '   '_r -

                                                    ORDER
15
                                       ll.
16      IT IS SO ORDERED this      \   4         day of       ffiRt.12 c.k     , 2020.
17

18

19
                                                                BLE JAMES L. ROBART
20

21

22
23

24

25

26

27

28
     STIPULATION AND PROPOSED ORDER                       2           SEC v. Chen et al., l 7-cv-0405 (WDNY)(JIR)
